    Case 5:19-cv-01094-JFW-JDE Document 29 Filed 12/05/19 Page 1 of 2 Page ID #:246



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.       ED CV 19-1094-JFW(JDEx)                                          Date: December 5, 2019

Title:         Sherlyn Williams, et al. -v- City of Chino, et al.

PRESENT:
               HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

               Shannon Reilly                                       None Present
               Courtroom Deputy                                     Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                       ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                    None

PROCEEDINGS (IN CHAMBERS):                  ORDER DENYING DEFENDANTS’ MOTION TO
                                            DISMISS FIRST AMENDED COMPLAINT PURSUANT
                                            TO FED. R. CIV. P. 12(b)(1), 12(b)(6)
                                            [filed 11/15/2019; Docket No. 22]

       On November 15, 2019, Defendants City of Chino, Abraham Duran, and Chris Avalos
(collectively, “Defendants”) filed a Motion to Dismiss First Amended Complaint Pursuant to Fed. R.
Civ. P. 12(b)(1), 12(b)(6) (“Motion”). On November 25, 2019, Plaintiffs Sherlyn Williams, Loring
Winn Williams, and Kyle Williams (collectively, “Plaintiffs”) filed their Opposition. On December 2,
2019, Defendants filed a Reply. Pursuant to Rule 78 of the Federal Rules of Civil Procedure and
Local Rule 7-15, the Court finds that this matter is appropriate for decision without oral argument.
The hearing calendared for December 16, 2019 is hereby vacated and the matter taken off
calendar. After considering the moving, opposing, and reply papers, and the arguments therein,
the Court rules as follows:

         The Court’s Standing Order provides in relevant part:

         Within two days of the deadline for filing the Reply, each party shall lodge a Proposed
         Statement of Decision, which shall contain a statement of the relevant facts and
         applicable law with citations to case law and the record. The Proposed Statement of
         Decision shall not exceed ten pages and shall be in a form that would be appropriate
         for the Court to enter as its final order on the motion. The Proposed Statement of
         Decision shall be submitted to the Court in accordance with the Local Rules. Failure
         to lodge the Proposed Statement of Decision will result in the denial or granting of the
         motion.

Standing Order [Docket No. 10] at ¶ 5(f). Defendants failed to lodge the Proposed Statement of


                                               Page 1 of 2                           Initials of Deputy Clerk sr
   Case 5:19-cv-01094-JFW-JDE Document 29 Filed 12/05/19 Page 2 of 2 Page ID #:247



Decision as required by the Court’s Standing Order. Accordingly, Defendants’ Motion is DENIED.

       In any event, the Court has reviewed Defendants’ Motion and also finds that Defendants
have failed to adequately brief the issues raised in their Motion. For example, with respect to the
abstention doctrine articulated in Younger v. Harris, 401 U.S. 37 (1967), Defendants fail to
separately analyze how determinations by this Court on each claim would intrude on the ongoing
state nuisance proceeding. See Herrera v. City of Palmdale, 918 F.3d 1037, 1049 (9th Cir. 2019)
(concluding that “the relief sought based on alleged Fourth Amendment violations simply does not
meet our court’s requirement that the relief have the practical effect of enjoining the state court
proceeding” and severing the Fourth Amendment claim from the plaintiffs’ other claims for relief).
Accordingly, the Court also denies Defendants’ Motion based on their inadequate briefing of the
relevant issues.

      Defendants shall file their Answer on or before December 19, 2019.


      IT IS SO ORDERED.




                                            Page 2 of 2                        Initials of Deputy Clerk sr
